Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 1 of 46 PageID #: 1732
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 2 of 46 PageID #: 1733
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 3 of 46 PageID #: 1734
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 4 of 46 PageID #: 1735
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 5 of 46 PageID #: 1736
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 6 of 46 PageID #: 1737
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 7 of 46 PageID #: 1738
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 8 of 46 PageID #: 1739
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 9 of 46 PageID #: 1740
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 10 of 46 PageID #:
                                    1741
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 11 of 46 PageID #:
                                    1742
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 12 of 46 PageID #:
                                    1743
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 13 of 46 PageID #:
                                    1744
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 14 of 46 PageID #:
                                    1745
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 15 of 46 PageID #:
                                    1746
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 16 of 46 PageID #:
                                    1747
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 17 of 46 PageID #:
                                    1748
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 18 of 46 PageID #:
                                    1749
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 19 of 46 PageID #:
                                    1750
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 20 of 46 PageID #:
                                    1751
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 21 of 46 PageID #:
                                    1752
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 22 of 46 PageID #:
                                    1753
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 23 of 46 PageID #:
                                    1754
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 24 of 46 PageID #:
                                    1755
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 25 of 46 PageID #:
                                    1756
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 26 of 46 PageID #:
                                    1757
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 27 of 46 PageID #:
                                    1758
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 28 of 46 PageID #:
                                    1759
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 29 of 46 PageID #:
                                    1760
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 30 of 46 PageID #:
                                    1761
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 31 of 46 PageID #:
                                    1762
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 32 of 46 PageID #:
                                    1763
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 33 of 46 PageID #:
                                    1764
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 34 of 46 PageID #:
                                    1765
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 35 of 46 PageID #:
                                    1766
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 36 of 46 PageID #:
                                    1767
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 37 of 46 PageID #:
                                    1768
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 38 of 46 PageID #:
                                    1769
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 39 of 46 PageID #:
                                    1770
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 40 of 46 PageID #:
                                    1771
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 41 of 46 PageID #:
                                    1772
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 42 of 46 PageID #:
                                    1773
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 43 of 46 PageID #:
                                    1774
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 44 of 46 PageID #:
                                    1775
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 45 of 46 PageID #:
                                    1776
Case 1:98-cr-00038-JMS-MJD Document 166-3 Filed 08/18/20 Page 46 of 46 PageID #:
                                    1777
